JAE ION TOWNSHIP PLANNING BOARD
MONDAY, AUGUST 7, 2017
ING
The August 7, 201? meeting of the Jackson Township Board was called to order at 7:30 pm. by Chairman
Joseph Riccardi wi h a salute to the flag by all present. Attorney Greg McGuckin read the Open Public
Meetings Act Stat merit noting that adequate notice has been provided and advertised in the manner
prescribed by law.‘
ROLL CALL: Diana Brunner Kenneth Bressi, Councilman
‘ Martin Flemming Robert Hudak, Vice Chairman
Dr. Michele Campbell - Alt. #1 Joseph Riccardi, Chairman
Larry Josephs ~ Alt. 2
ABSENT: ‘ Tim Golan, Andrew Kern, Len Haring
ALSO PRESENT: Board Attorney Greg MtGuckin, Board Attorney, Doug Klee of Owen Little & Associates,
Board Engineer, Ernie Peters of Remington & Vernick Associates, Board Planner, Denise Buono, Planning
Board Secretary and Diane Festino, Planning Board Recording Secretary.
A m: Payment of Recording Secretary, Diane Festino, for S; 7/ 2017 motioned




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-54 Filed 09/06/19 Page 1 of 3 PageID: 1352
by BRESSI/Flem ing. Yes: Brunner, Flemming, Campbell, Josephs, Bressi, Hudak, Riccardi.
l
Wj__: Approval of July 17, 2017 Meeting Minutes by HUDAK/ Flemming.
Yes: Brunner, Fle mlng, Campbell, Bressi, Hudak, Riccardi,
mg: a N T'!‘ ; None at this time.
l
negotiators; il‘he resolutions were read into the record by Mr. McGuckin.
' ~ - Wawa, Inc. - Block 21301 Lot 10.02 ~ granting a one-year time extension
for site plan app val. Motion to approve by BRESSI/Hudak. Yes: Brunner, Flemming, Campbell,
Hudak, Riccardi
MQWQ - MUA - Block 13001 Lot 24 ~ London Drive — granting Administrative Approval,
Courtesy Review, Jackson Township Municipal Utilities Authority. Motion to approve by HUDAK/
Flemming. Yes: $runner, Flemming, Campbell, Hudak, Riccardi
smegma; None at this time.
W_m: None atthistime.
mamas;
1. Pure Foods, lock 2301 Lot 3, Herman Road - Ray Shea, Attorney for the applicant, Graham
Macfarlane, PBS, sworn - his credentials were given and accepted. Mr. Shea advised a time extension and
the property is loc ted on Herman Road. Phase I is completed and was approved by the Board; it is an
aquaponic facility. Mr. Macfarlane advised the applicant is seeking a time extension and advised the permit
has been obtained and they are underway. The site is cleared and under construction. The client wants to
complete Phase I ind for economic reasons, move into Phase II. We require the extension. Mr. Klee advised
they should initiat‘ their plans and are looking for a one—year time extension to 2018. There are no changes
for design and I h ve no further comments. Mr. Peters informed it is time to protect the property. There is
no rezoning and I ake no exception. Mr. Klee stated he recalled hydroponic gardening and questioned if it
would include sombthlng else. Mr. Shea advised there's a condition in the resolution that there will be no
mariiuana. ‘
{loaned to public omment; no one came forward. Motion to close public comment by BRESSI/
Flemming. Yes: , runner, Flemming, Campbell, Josephs, Bressi, Hudak, Riccardi
Motion to apprmle a one—year time extension to 2018 by BRESSI/Brunner. Yes: Brunner, Flemming,
Campbell, Josephs}, Bressi, Hudak, Riccardi
2. Jackson Woods, Block 4101 Lot 18, Freehold Road - Ronald Shimanowitz, Attorney for the
applicant - advised he sent a letter on 6-16—17 requesting a 4-year extension on Preliminary Major Site
Plan located on the south site. The central site is underway and they’re still working the southeast and
southwest. The approval was granted in July 2012 with a 5—year extension. The applicant needs time to
amend the preliminary and come in for the final. Mr. Klee veri_ed an error as their letter stated 5 years; the
applicant wants a 1—year extension. Mr. Peters advised there is no zone change.
Gpened to public oomment; no one came forward. Motion to close public comment by BRESSI/
Brunner. Yes: Stunner, Flemming, Campbell, Josephs, Bressi, Hudak, Riccardi
Mr. Bressi stated iney’ve had some hold ups with the County on the roads. Motion to approve a 4-year
time extension 2021 by BRESSI/Campbell. Yes: Brunner, Flemming, Campbell, Josephs, Bressi,
Hudak, Riccardi
3. _nger Minor $ubdivision, Block 21901 Lot 5, White Road - Mr. Klee advised they're seeking to
subdivide into 3 lots in the R—3 Zone on a septic system. Variances are required for width, depth and are
seeking a variance for deficient side yard for Lots 5.02 and 5.03; it requires 50' and they have 40’. There
are single-family wellings and accessory structures on the east side of White Road on R—l zoning. All
except the buildin s to be removed. There are no wetlands and no comments from the Environmental
Commission. The romance requires 40,000/lot for septic conditions and that is based upon environmental
comment. There a e no road improvements, curbing on the frontage and we require information as to
sidewalks or the ptdestrian fund also tech comments are required. Mr. Peters advised it’s in the R—l Zone
where 1 acre is pe mittecl if there is no sewer. It is B-acre zoning and their insufficient on width, depth and
side yard setbacks.
Jackson Township Planning Board Meeting of August 7, 2017 Page 2 of 3
'
Sal Alfieri, Attor ey for the applicant, Graham Macfarlane, PDS, sworn ~ Mr. Macfarlane informed the
location is on Whit Road in the eastern part of Town. There are 2 commercial buildings and (1) single-
family dwelling. E hibit Ad, 5 pictures showing the conditions of the site and the current use occurring in
the front of the building with the single—family dwelling in the back. Picture #1) — main driveway to the site,
2) single~family du_eiling with the front loader, 3) rear yard behind the 2 commercial buildings, 4) outside
storage of materiae by contractor and 5) behind the rear building is a dirt driveway. We want to demolish 3
buildings and bring it into compliance. It is in the R-i Zone with no access to public sewer. We request to
subdivide 3 lots of l39,850 sq. ft. We believe it is reasonable and in accordance with the Municipal Land Use
Law. Exhibit A-2, laerial showing the surrounding properties, Most of the lots are in vicinity and are of
similar size; many lots are smaller. Some are 18,000 sq. ft. on 1 acre with a hedge podge of residential lots.
Exhibit A-3, colored lot tabulation plan showing the different lots and surrounding properties in the
neighborhood. He ‘ ent over the chart explaining advised the orange shades front on White Road and are
less than 1 acre; $3300. 21,030 and they propose 39,855 for each lot. Light blue - 47 lots at 1 acre and 1
above an acre. Light green - (9) lots ranging from 1.1 - 1.3 acres (conforming). Pink — 4 lots - there are 114




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-54 Filed 09/06/19 Page 2 of 3 PageID: 1353
total lots in that 20 e and 4 lots conform to the zone criteria. Cross hatched (pink) is 2-6 acres. 114 in total
— 110 don’t conform and 96 are similar in size or smaller.
They wish to subdivide from nonconforming and 3 buildings on site and bring it into conformance with the
neighborhood. There are 4 points of the Municipal Land Use Law to satisfy: 1) E - advancing the purposes of
Zoning, to the well lbelngs of persons, it satis_es by eliminating nonconforming uses and replacing them
with principal uses that is consistent with the zoning, 2) A - to promote public health, safety and welfare.
We'll be bringing t e principal use into compliance. 3) F - appropriate population of density that is consistent
with the surroundi 9 area and 4) does not contain any wetlands or streams. There are no environmental
sensitive areas.
The vast majority is similar to what we're proposing. Exhibit A-4, subdivision plan showing 7 existing
nonconforming (where front or side setbacks are not satis_ed). We're asking for an internal lot line and side
setbacks. Exhibit p5, improvement plan showing landscaping on White Road. The approximate location of
homes and footprints, size of septic systems, landscaping buffering on side, street trees on the frontage of
site and either side alks or contribution into the fund. Mr. Alfieri referenced the 6-7—17 professional’s report
and advised they’r proposing an alternate septic system. It had been submitted to the Environmental
Commission and we received no letter of concern, We’re waiting for the approval on the septic designs and
we received Ocean ‘County Board of Health. Ms. Brunner advised there is an error by one commissioner.
They are too close to the wells and we kicked it back. We need to make sure all septic tanks are in
compliance with all ordinances and statutes. She con_rmed the specialized systems that are used in the
Pinelands will be utilized.
Mr. Hudak asked what percentage of the surrounding homes utilize septic systems. Mr. Macfariane stated
almost all is on sep ic. He advised they will connect to sewer and nothing else has sewer services. Mr.
Hudak explained the smaller homes are existing and Mr. Macfariane stated the statute determines by
bedrooms. Mr. Hod k veri_ed the septic tanks and fields meet the adequate setbacks. They are 10’ from the
line and 25’ from t e buildings. Mr. Klee inquired if will there be bonding for that and Mr. Macfarlane
explained it is a co dition of approval of the _nal plat and in the resolution. The Town needs to review when
building permits or out. Mr. Klee felt that 4-5 years down the road he could see the process time lapsing.
Mr. Bressi explains the septic is controlled by the Ocean County Board of Health and not us but also had
concerns of a time apse. Mr. Klee con_rmed a deed restriction for alternate septic design as a condition. Dr.
Campbell felt the al ernative septic bed is only intensi_ed in middle and not the left or right. Mr. Macfarlane
disagreed and stat d it was on all 3 lots. Mr. McGuckin stated the alternate system is consistently used by
the Pinelands. The ystems can change as they reevaluate and whatever is available at that time per the
Ocean County Boar of Health.
advised it is utilize by the contractor for storage of equipment/materials. Currently on site are septic lids,
plastic pipes; an ea in work contractor is making use of site. Mr. Riccardi veri_ed it is owned by 235
Whitesville, LLC or the applicant is present. Mr. Macfarlane advised the existing wells and septic will be
removed. The Ocea County Board of Health didn't have records of where they were; any system on site
will be abandoned. Ms. Brunner had concerns of cesspools and Mr. Maciariane explained it could have been
done 3050 years app and the Board of Health had no records. We also found no record on survey. With
demolition, they would be removed. Ms. Brunner con_rmed Mr. Macfarlane wasn't aware of the type of
existing fuel source Ms. Brunner believed it to be below ground oil and stated the Environmental
Commission is now changing our position. The cesspool must be dealt with before changing title and Mr.
Macfarlane informs the applicant will abide.
Mr. Riccardi asked lithey're taking down buildings and equipment on the property now. Mr. Macfariane
Mr. Hudak wondere‘ if the subdivision fits in with the surrounding properties and Mr. Macfarlane felt it was
positive from a plal_iing perspective and felt it meets the existing character. Positive & negative - the
negative is the size of the lots since it is less than 40,000 sq. ft. and less than 130,000 as required in the
ordinance. The entire neighborhood is 40,006 or less and it’s on outdated septic. The new systems are a
benefit as well as 5 root improvements in the residential zone.
Positive - the positive criteria has been described. Dr. Campbell confirmed there are no sidewalks out there
now and Mr. Macfaniane informed the survey picked up caddy comer across the street. Dr. Campbell was
happy to see sidewalks for the 3 homes.
Opened to the public
Jim Bezanson, 12 Melissa Lee Drive, sworn - confirmed the footage of the homes has not been determined.
He felt the homes aren’t similar in size or character. Mr. Macfarlane felt the homes are consistent by the
ordinance for bulk standards that limit the amount of lot coverage.
Mr. McGuckin felt itlwas a good question as you relate to the other 47 homes. Mr. Bressi stated they could
be 4,000 ~ 5,000 sq}. ft. and Mr. Macfarlane stated 3,000 ~3,SOO sq. ft. with full basements. Mr. Bressi
stated smaller lots re in the area and those homes are smaller in comparison. Mr. Macfarlane suggested
the Board could im ose a maximum size and Mr. Bressl asked the professionals with the footprints how
Jackson Township Plannin.ard Meeting of August .7", 2017 Page 3 of 3
much of the variance would be reduced with the side/rear setbacks. Mr. Peters explained the bulk dimension
doesn’t limit the home’s sizes and 24’ X 48’ seems typical. Limiting because of the unique setback and
building envelopeiMr. Bressi asked if they would have limits on bedroom counts and Mr. Macfarlane advised
he’d speak to the ¢lient. Mr. Bressi didn’t want to see the homes get too big and Ms. Brunner stated the
septic is based on the number of bedrooms. The other homes are older and smaller and who knows how
they’ll operate; wily not build 2 homes. The older homes don‘t conform because they are older and Mr.
Macfarlane stated he treatment level is better than the ore—existing and we're removing the cesspools. This
application is positive for groundwater quality and no letter of concern has already been issued.
i
Dr. Campbell advised she drove by and seen many small homes and Mr. Mactarlane felt their not proposing
big homes on l—acte lots. Mr. Bressi stated that’s your opinion and they are big homes. There are small lots
there and Mr. Mactarlane stated some homes are 1400—1500 sq. ft. and many existing homes are the same
size as proposed homes; it‘s consistent with the neighborhood of 2-story single—family dwellings with
basements. Mr. Br ssi explained normally he agrees but the surrounding area but not with 3 lots. Mr. Al_erl
stated the two sld yard setbacks don’t affect the outer areas and only the proposed lots themselves. Ms.




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-54 Filed 09/06/19 Page 3 of 3 PageID: 1354
Brunner stated 3 s parate lots to 3 separate families and the middle house is getting squeezed. She asked if
they are all owned} by the same person and Mr. Mactarlane informed they are all for sale. He explained if you
look at the improvement plan and the adjoining homes, each is less than 20'. They are not in conformance
and will not impacl the adjacent owners. We request the side yard for 2 internal for 40’ where 50’ is
required. The internal is to the application and there is no negative impact to the adjacent landowners. Mr.
Bressl agreed the variances are internal but he wanted to see what his clients had to say.
Mr. Bezanson stated he’s been coming here for 1 1f2 years and can see things slipping through the cracks.
Their foot is in theidoor and they’ll be asking for stuff down the road. Mr. Bressi explained it as creeping
crud. He stated this Board is from 2006 and advised the best we can do is raise a red flag. Mr. Bezanson
stated the Zoning board shut down a recent application into Lakewood with a unique situation. Mr. Bressl
explained he’s seen a lot of language and years ago those subjects wouldn't come up. Mr. Bezanson felt the
Board needs morelinformation on the envelope and that's he brought up the size of the homes.
Closed public comment. Motion to close public comment by BRESSI/Josephs. Yes: Brunner,
Flemming, Campbell, Josephs, Bressi, Hudak, Riccardi
Mr. Alfieri advised 4h 6 bedroom restriction maximum and Mr. Hudak stated no, who wanted to limit the size
of the homes to 3 00 sq. ft. and limit to 4 bedrooms; he felt ll: was more conforming. Mr. Bressi agreed to
the number of bedrooms with 3500 sq. ft. and including the living space and not including the basement.
Mr. Bressi wanted to stipulate that bedrooms could never be built in the basement and Mr. Alfleri would not
agree. Dr. Campb ii advised there needs to be 2 forms of egress with basements and wanted questioned
the sloping and gr ding of the property. Mr. Josephs felt the size of the house is limited by setbacks, lot
coverage and height restriction. It's a lot density request and stated the maximum is 30% on 40,000. Mr.
Josephs stated it jeans the biggest house would equal “X" for the height. There’s a lot of limiting factors
and you can’t bull on the septic field. He confirmed it is not part of the coverage (not within 25' of the
setback).
Mr. McGuckin stat ‘d with 4 bedrooms or 3500 sq. ft. and a basement converted to living space, what if the
conditions would iiciude the square feet of the basement. How are we to know about the future; the
purposes of condition and the Board should be aware ii: could be more. Mr. Hudak felt the proposed is 40’ X
50’ and with a _nished basement the total could be 6,000 sq. ft. Mr. McGuckin suggested the square feet be
limited to include the basement and not the garage. Mr. Josephs felt the totals could be 3600 sq. ft. and Ms.
Brunner wanted to limit 4 bedrooms in the entire house; the Tax Assessor could be looking for 4 and finds 6
bedrooms. Mr. Ricdardl stated we’re talking about now and not what may happen.
Mr. Hudak proposed upgrading the maximum to 4500 sq. ft. with 4 bedrooms total to include the basement.
Mr. Flemming confrmed 4 bedrooms total not including the garage bedroom. Dr. Campbell con_rmed
curbs/sidewalks as a condition of approval. Mr. McGuckin reminded the condition of a deed restriction for
the alternate septi system design. Mr. Bressi stated the cesspool changes to the septic are an improvement
to the area. Motion to approve based on the above stipulations and as discussed by BRESSI/
Campbell. Yes: Brunner, Flemming, Campbell, Josephs, Bressl, Hudak, Riccardi
i
Motion to adjourn by HUDAK/Campbell. Yes: All in favor among those present.
Adjourned: 8:41 p.m.
Respectfully submitted,
fa.» We;
Diane Festino,
Planning Board Redordlng Secretary
